Citation Nr: 9903555	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case was remanded by the Board in 
April 1997 for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has now been obtained.

2.  Recent examination found that the veteran did not 
currently have any residuals of rheumatic heart disease.

3.  The veteran's rheumatic heart disease has been rated as 
30 percent disabling for more than 20 years and, therefore, 
the 30 percent rating for rheumatic heart disease is 
protected.


CONCLUSION OF LAW

A disability rating in excess of 30 percent for rheumatic 
heart disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.951(b), 4.1, 4.7, 4.104, Code 
7000 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected rheumatic heart disease.  As a preliminary 
matter, the Board finds that the veteran's claim on this 
issue is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have now been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The veteran has 
undergone a recent VA examination to evaluate his condition 
and all relevant records of recent treatment have been 
obtained.

Factual Background

In a rating decision of April 1949, the veteran was granted 
service connection for rheumatic heart disease and assigned a 
100 percent disability rating for the disorder.  In a 
subsequent rating decision, his rating was decreased to 30 
percent, effective from March 1950.  His rheumatic heart 
disease has been continuously rated at or above 30 percent 
since that time.

The current claim for an increased evaluation was initiated 
in February 1993.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, 4.42 (1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records as well as all other evidence of record pertaining to 
the history of his service-connected rheumatic heart disease.  
The Board has identified nothing in this historical record 
which suggests that the current evidence is not adequate to 
fairly determine the rating to be assigned for this 
disability.

VA treatment records from 1993 through 1997 show that the 
veteran was seen primarily for treatment of his hypertension 
and degenerative joint disease.  A report of an 
echocardiogram performed in March 1993 noted the left 
ventricular cavity size, wall thickness, and function 
appeared normal.  No obvious wall motion abnormality was 
noted.  There was focal thickening of the mitral valve 
leaflets, but the mitral valve opened well.  Other valves and 
chambers appeared normal and there was no pericardial 
effusion noted.  

On VA examination in March 1993, the examiner noted the 
veteran's complaints of shortness of breath and indicated 
that he quit smoking five years earlier after smoking a pack 
of cigarettes a day for forty years.  Findings upon 
examination included blood pressure readings of 170/100 up to 
180/100.  The veteran's heart showed no murmur and had normal 
sinus rhythm.  Examination of his lungs revealed expansion 
and breath sounds slightly diminished.  An electrocardiogram 
(EKG) of the veteran's heart showed left ventricle 
hypertrophy.  The diagnoses were history of rheumatic heart 
disease and mild hypertension controlled with medications.

When examined by VA in June 1994, the veteran's blood 
pressure readings were 130/90 up to 140/90.  A grade II/VI 
systolic murmur was present in the apex and his lungs were 
clear to auscultation.  An EKG was reported to show normal 
sinus rhythm and old age criteria for left ventricular 
hypertrophy.  An echocardiogram reported normal left 
ventricular size and systolic performance, normal cardiac 
valves and no significant regurgitation.  The relevant 
clinical impressions were hypertension and rheumatic valvular 
disease. 

At a personal hearing in May 1996, the veteran testified that 
he stayed sickly and had shortness of breath, which he 
attributed to his heart condition.  He asserted that his 
heart condition prevented him from getting a job and hindered 
him in a lot of activities.  He testified that he experienced 
shortness of breath when climbing stairs and that walking 
caused him to breath hard.  He also testified that he must 
rest when vacuuming and that even taking a shower caused 
exhaustion.  He said he could not do any manual labor.  He 
reported receiving treatment at the VA Medical Center in 
Allen Park, where he received medication for his heart and 
hypertension.  He said that he had stopped smoking a year or 
two previously and reported experiencing chest pains, for 
which he took nitroglycerin.  He testified that his symptoms 
had became more severe in the past five years.    

In a May 1997 statement, the veteran indicated that his only 
treatment for his heart condition had been from VA.  He also 
said he was receiving Social Security retirement benefits, 
but that he was not receiving any disability benefits from 
the Social Security Administration.  An August 1998 letter 
from the SSA confirms that there was never a medical decision 
made on the veteran's claim for benefits.  

On VA examination in September 1998, it was noted that the 
veteran had been treated and diagnosed during service with 
rheumatic fever.  It was further reported that he had had 
hypertension for 34 years.  He reported having chronic severe 
dyspnea on exertion with the usual activities of daily living 
and with walking only 4 car lengths.  His dyspnea had 
gradually worsened for many years.  He reported various 
symptoms of atypical chest discomfort and an "expanding" of 
the chest every 4 or 5 days that lasted only 10 to 15 
seconds.  There was no history for typical angina and he 
denied a history of myocardial infarction.  He reported rare 
skipped beats of his heart, but no sustained arrhythmias.  

Physical examination found his blood pressure was elevated 
and his heart rate was 72 and regular.  An EKG showed normal 
sinus rhythm, axis plus 60 degrees.  The voltage was elevated 
consistent with left ventricular hypertrophy.  There were 
non-specific ST-T abnormalities.  There was no change 
compared to the prior tracing of June 1994.  An 
echocardiogram showed normal left ventricle chamber size.  
There was mild left ventricular hypertrophy, which was 
consistent with his history of hypertension.  The left atrium 
was slightly dilated.  The right ventricle and atrium were 
normal in size.  Doppler examination demonstrated abnormal 
flow reversal across the mitral valve suggestive of an 
abnormal filling consistent with hypertensive heart disease.  
It was specifically noted that there were no findings of 
rheumatic heart disease.  A chest x-ray showed normal heart 
size.  

The examiner noted that the veteran had a history of 
migratory poly-arthralgia and lymphadenopathy plus fever 
during service at the same time that he was diagnosed as 
having syphilis.  Some of these findings were entirely 
compatible with secondary Lues.  The diagnosis of rheumatic 
fever was also entertained because of an elevated 
sedimentation rate and intermittent systolic murmurs that 
were audible on occasion.  Thus, it was reported that one 
could not exclude the possibility he had rheumatic fever in 
service.  However, there were no residuals of rheumatic heart 
disease.  There was normal left ventricle function.  The 
cardiac valves were within normal limits aside from mild 
aortic valve sclerosis which was the function of aging and 
was not a rheumatic deformity.  He had clear hypertensive 
cardiovascular disease with left ventricular hypertrophy and 
slight left atrial dilation due to that, plus abnormal 
diastolic filling characteristics on the Doppler examination.  
The examiner stated that the other significant finding the 
veteran had was chronic obstructive pulmonary disease, and 
that it was most likely that this was the cause of his 
dyspnea on exertion.  Thus, the examiner found no basis for 
the diagnosis of chronic rheumatic heart disease and stated 
that it was likely that the veteran had hypertension and 
chronic obstructive pulmonary disease due to cigarette 
smoking.


Analysis

The veteran and his representative contend that the veteran 
is entitled to an increased rating for his service-connected 
rheumatic heart disease because the condition is more severe 
than reflected by the currently assigned disability rating.  
He maintains that his rheumatic heart disease causes 
shortness of breath and fatigue, which limit his activities.

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's rheumatic heart disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7100, which covers 
rheumatic heart disease.  The rating criteria under this code 
section have recently been changed, with the new criteria 
effective January 12, 1998.  See, Schedule for Rating 
Disabilities; The Cardiovascular System, 62 Fed. Reg. 65207 
(December 11, 1997) (to be codified at 38 C.F.R. § 4.104).  
"Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should ... apply unless Congress provided 
otherwise or permitted the Secretary ... to do otherwise and 
the Secretary did so."  See Karnas v. Derwinski, 1 
Vet.App. 308, 312-13 (1991).

urrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating was assigned when there was heart 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor was precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (prior to January 12, 1998).  

The new version of the rating schedule provides that a 30 
percent rating is to be assigned when workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is assigned 
when more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Code 7000 (effective January 12, 1998).

In this case, while the veteran has complaints of shortness 
of breath and fatigue, which he attributes to rheumatic heart 
disease, the examiner who performed the most recent VA 
examination noted that he did not currently have any 
residuals of rheumatic heart disease and related his symptoms 
to his hypertension and chronic obstructive pulmonary 
disease, conditions for which the veteran is not service 
connected. No competent medical opinion to the contrary has 
been submitted. Although the veteran is competent under the 
law to describe the symptoms he experiences, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing such symptoms to a particular disability, 
as this requires medical expertise.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Although recent examination found no current manifestations 
of the veteran's rheumatic heart disease, his condition has 
been rated at or above 30 percent disabling since he was 
originally granted service connection for the disorder in 
1949.  The Board notes that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by VA will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b).  Therefore, the Board 
concludes that the veteran's currently assigned 30 percent 
disability rating, which is protected, is the highest rating 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7000.

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
As discussed above, since the veteran has not been shown to 
have any current manifestations of rheumatic heart disease, 
it can not be said that his service-connected rheumatic heart 
disease has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  
38 C.F.R. § 3.321(b)(1) (1998).  Additionally, the Board has 
carefully reviewed the evidence of record; however, the Board 
does not find the evidence so evenly balanced that there is 
doubt on any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

